Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
	1.	Applicant’s amendment filed December 21, 2021 is acknowledged and has been entered.  Claims 39, 53, and 54 are canceled.  Claims 38, 40, 44, 45, 52, 55, and 56 are amended. New claims 57 and 58 are added. 
	2.	Claims 38, 40, 41, 43-48, 51, 52, and 55-58 are currently under consideration.
	3.	Applicant’s amendments, arguments and filing of a terminal disclaimer have overcome the rejections set forth in the Office Action of August 27, 2021, which are hereby withdrawn. 
	4	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
5.	The application has been amended as follows:
In the claims:
In the specification:
On page 1, paragraph [0002]-line 2, -- issued as US Patent No.: 10,006,091, -- was inserted between “14/405,724,” and “which”.

6.	Claims 38, 40, 41, 43-48, 51, 52, and 55-58 are allowed. 

accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642